OPINION OF THE COURT
Per Curiam.
Ralph P. Cosentino has submitted an affidavit, dated March 2, 1999, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Cosentino was admitted to the practice of law at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 13, 1978, under the name Ralph Patrick Cosentino.
Mr. Cosentino avers that his resignation is tendered voluntarily, free from coercion and duress, and with an awareness of its implications.
Mr. Cosentino is aware of seven pending complaints of professional misconduct against him which are under investigation by the Grievance Committee. The complaints involve allegations of neglect of multiple legal matters entrusted to him, and conduct involving dishonesty, fraud, and deceit or misrepresentation, in violation of the Code of Professional Responsibility. Mr. Cosentino further admits that he failed to comply with certain directives and requests made by the Grievance Committee during its investigation.
Mr. Cosentino acknowledges that he could not defend himself on the. merits against charges predicated upon those allegations. He also admits that he is the subject of pending criminal charges brought by the District Attorney of the County of Westchester, including grand larceny in the third degree, forgery in the second degree, and possession of a forged instrument in the third degree.
Mr. Cosentino is aware that any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or *3misapplied, or to reimburse the Lawyers’ Fund for Client Protection. Mr. Cosentino is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of Mr. Cosentino’s resignation. Inasmuch as the proffered resignation is in full compliance with the Court’s rules, it is accepted, Mr. Cosentino is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Ritter, Santucci and Friedmann, JJ., concur.
Ordered that the resignation of Ralph P. Cosentino is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Ralph P. Cosentino is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Ralph P. Cosentino shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Ralph P. Cosentino is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.